Citation Nr: 9921616	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (RO).  The Board notes that the RO granted service 
connection for a low back disability, skin disease, and a lung 
disability in May 1998.  Accordingly, those issues are not 
presently before the Board.

In his October 1997 VA Form 9, the veteran requested a personal 
hearing before the Board.  A hearing notification letter dated 
April 1999 set the hearing for June 11, 1999.  A notation in the 
claims file indicates that the veteran did not appear for this 
hearing.  Given that no request for a postponement, showing of 
good cause for failure to appear, or proper request for a new 
hearing is of record, appellate review of the case may now 
proceed as though the request for a hearing is withdrawn.  
38 C.F.R. § 20.702(d) (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence that relates any 
current right knee disability with the veteran's period of active 
service.

2.  There is no competent medical evidence that relates any 
current left ankle disability with the veteran's period of active 
service.

3.  There is no competent medical evidence that the veteran 
currently has a bilateral hip disability.

4.  There is no competent medical evidence that the veteran 
currently has arthritis of any extremity.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a right 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a left 
ankle disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a 
bilateral hip disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be granted service connection for injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy v. 
Derwinski 1 Vet App. 78, 81 (1990).  For a claim to be well-
grounded, there must be (1) competent medical evidence of a 
current disability; (2) lay or medical evidence, as appropriate, 
of incurrence or aggravation of a disease or injury in service; 
and (3) competent medical evidence of a nexus between the in-
service disease or injury and the current disability.  Epps v. 
Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

The veteran's service medical records include a June 1974 ROTC 
examination which showed no defects or abnormalities.  However, 
the veteran did report that he had a history of his right knee 
dislocating approximately once every two to three months since 
1970.  In June 1974, the veteran had an orthopedic consultation 
performed due to the history of repeated dislocation of the right 
patella.  The veteran stated that the patella dislocated when he 
was walking, but that he had no pain, swelling, or locking of the 
knee.  Examination showed full range of motion, no patellar 
laxity, and normal ligaments.

In October 1975, the veteran complained of pulling a tendon of 
the left ankle.  He was assessed with questionable tendonitis of 
the left Achilles.  In September 1978, the veteran presented with 
a left inversion type ankle sprain.  No fracture was noted.  The 
veteran returned a few days later and examination showed moderate 
swelling, tenderness, and mild instability.  The following month, 
the veteran was seen for a follow-up of the ligament sprain.  
Objectively, the ankle was nontender, without swelling, with a 
full range of motion, and a negative anterior drawer.  The 
veteran was assessed as doing well.

In November 1991, the veteran complained of pain in the left hip 
after jumping and running.  Objective findings included good gait 
and range of motion, no swelling, no bony abnormality or spasm, 
and soreness of the gluteal area.  He was assessed with a muscle 
strain.  At his retirement examination in April 1994, the veteran 
reported a history of a broken ankle in 1979, arthritis of both 
hands, and a right knee which popped out.  However, the 
examination found no abnormalities or defects.

The veteran was afforded a VA examination in March 1998.  The 
veteran reported that he had fractured his left ankle in the late 
1970's and that his leg had been casted.  At the present time, he 
said that the left ankle grinds and made a clicking noise, 
particularly with activity, but did not swell.  He believed that 
his left leg was longer than the right.  The veteran also 
reported that he had injured his right knee in 1975.  He now 
occasionally had swelling, pain, and a clicking or popping 
sensation in the knee.  However, he ran several times a week, 
with distances of 4 to 5 miles each time, and he had also run 
many marathons.  He said that he favored the left ankle and that 
this contributed to his right knee pain.

Upon examination, no leg length difference was measured.  
Objective findings pertaining to the knees were no edema, a 
negative anterior/posterior drawer and a negative McMurray's 
bilaterally.  Extension was measured to 0 degrees and flexion was 
to 140 degrees.  Likewise, the veteran's ankles showed no obvious 
deformity and no edema.  Plantar flexion was measured to 40 
degrees bilaterally and dorsiflexion was to 10 degrees on the 
left and to 15 degrees on the right.  Bilateral inversion and 
eversion and peripheral pulses were intact.  The radiological 
reports of the veteran's ankles, knees, and hips were all 
negative for any abnormality.  The veteran was diagnosed with 
multiple joint pain, without evidence of disease.

In summary, the Board finds that the record has failed to provide 
any competent medical evidence of a nexus between any current 
right knee or left ankle disability and the veteran's period of 
active service.  As to the right knee, the service medical 
records show only that the veteran had complaints of a 
dislocating patella which preexisted service.  There is no 
evidence of record which establishes that the veteran has ever 
received treatment for a right knee disability.  During the 
recent VA examination, the examiner could discern no objective 
disease or injury of the knee.  Furthermore, there is no medical 
evidence which relates the veteran's current complaints of knee 
pain to his period of active service.

As to the left ankle, the service medical records disclose that 
the veteran sustained an ankle sprain approximately 20 years ago.  
The records suggest that the veteran quickly recovered and that 
the ankle sprain was an acute condition which fully resolved 
without residual.  There is no evidence that the veteran received 
any further treatment of the left ankle.  The VA examiner could 
identify no present disability of the ankle and no medical 
professional has related the veteran's current complaints to his 
period of active service.

The Board further finds that the veteran has presented no current 
evidence of a hip disability.  Service medical records show that 
the veteran was assessed with a muscle strain after complaints of 
left hip pain.  However, there were no objective findings of 
abnormality of the hip.  At the VA examination, the veteran did 
not make any complaints regarding his hips and the x-ray report 
was negative for any defect.  Likewise, there is no current 
evidence of arthritis of any of the veteran's extremities and 
there was no evidence of the presence of arthritis in service.  
Recent x-ray reports do show some degenerative changes in the 
veteran's back; however, the RO has separately evaluated the 
veteran's low back disability.  Therefore, as no competent 
medical evidence of a nexus between the veteran's current 
subjective complaints and his period of active service has been 
submitted, the veteran's claims must be denied as not well 
grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in developing 
the facts pertinent to those claims.  See Epps, 126 F.2d at 1468.  
As the Board is not aware of the existence of additional evidence 
that might well ground the veteran's claims, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a) (West 1991).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and as an explanation as to why his 
current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left ankle disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral hip disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

